Pope, Judge.
Appellant was convicted of aggravated assault and pled guilty to being a recidivist. He was sentenced to ten years, the first nine years to be served in confinement and the balance to be served on probation. His court appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 *216(87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised have any merit nor does our independent examination disclose any errors of substance. We therefore grant the motion to withdraw and affirm the conviction. The evidence adduced at trial was sufficient to enable any rational trier of fact to find appellant guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided April 7, 1981.
Harry N. Gordon, District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.